xylemingtermloanamend_image1.jpg [xylemingtermloanamend_image1.jpg]







AMENDMENT AGREEMENT NO. 1 TO
EUR 225,000,000 TERM LOAN AGREEMENT
DATED JANUARY 26, 2018


This amendment agreement (the Amendment Agreement) is dated January 25, 2019 and
is made between:


(1)
Xylem Europe GmbH, a company incorporated under the laws of Switzerland, having
its registered address at Bleicheplatz 6, 8200 Schaffhausen, Switzerland,
registration number CH-287.650.247 (the Borrower);



(2)
Xylem Inc., an Indiana company incorporated under the laws of United States of
America, having its registered address at 1 International Drive, Rye Brook, NY
10573, United States of America, registration number 201 105 050 0560 (the
Parent Guarantor);



(3)
ING Bank, a branch of ING-DiBa AG, a company incorporated under the laws of
Germany, having its registered address at Hamburger Allee 1, 60486 Frankfurt am
Main (the Bank).



WHEREAS


(A)
The Borrower, the Parent Guarantor and the Bank (together the Parties) have
entered into a EUR 225,000,000 term loan agreement dated January 26, 2018 (the
Facility Agreement);



(B)
The Borrower has requested the Bank to amend the Facility Agreement.



(C)
The Parties have agreed to amend the Facility Agreement as set forth in this
Amendment Agreement.



IT IS AGREED AS FOLLOWS:


1.
DEFINITIONS AND INTERPRETATION



(a)
Words and expressions defined in the Facility Agreement shall, unless the
context otherwise requires, have the same meaning when used herein.

(b)
Effective Date means the date on which the Bank has notified the Borrower that
it has received all of the documents and evidence set out in Schedule 1
Conditions Precedent of this Amendment Agreement in form and substance
satisfactory to the Bank.

(c)
As from the Effective Date all references in the Facility Agreement to "this
Agreement" or to clauses, sub-clauses or paragraphs of the Facility Agreement
shall be read and construed as references, respectively, to the Facility
Agreement and to such clauses, sub-clauses and paragraphs as are amended by the
terms of this Amendment Agreement. The words "hereof" and "hereunder" where used
in the Facility Agreement shall be construed as referring to the Facility
Agreement as amended by the terms of this Amendment Agreement.

(d)
Subject only to the modifications in this Amendment Agreement, all other terms
and conditions of the Facility Agreement remain in full force and effect.

(e)
This Amendment Agreement is a Finance Document.



2.
AMENDMENT



The Parties agree to amend the Facility Agreement, subject to the terms of this
Amendment Agreement as of the Effective Date as follows:
(a)
The following Definitions shall be added to Clause 1. Definitions of the
Facility Agreement:

“Initial Final Maturity Date means 29 January 2019.
Extended Final Maturity Date means 28 February 2019 or such other later date as
agreed between the Bank and the Borrower in writing. "
(b)
The following shall be added as a new Clause 4.6. Conditions Subsequent in the
Facility Agreement:

“As soon as possible and no later than the Extended Final Maturity Date, the
Bank has to receive all of the documents and evidence set out in Schedule 2
Conditions Subsequent in form and substance satisfactory to the Bank.




--------------------------------------------------------------------------------

xylemingtermloanamend_image1.jpg [xylemingtermloanamend_image1.jpg]







(c)
The table in Clause 5.3 Margin of the Facility Agreement is amended and reads as
follows:



Long Term Credit Rating
Margin (per cent. per annum)
Applies until and including Initial Final Maturity Date.
Margin (per cent. per annum)
Applies from 30 January 2019 until and including Extended Final Maturity Date.
Baa2/BBB (or higher)
0.45
0.525
Baa3/BBB- (or lower)
0.65
0.725

(d)
Para. (a) of Clause 6. Repayment of the Facility Agreement is amended and reads
as follows:



“(a) The Borrower must repay the Loan made to it in one amount on the Extended
Final Maturity Date.”


3.
NO DEFAULT



The Borrower hereby confirms that no Event of Default has occurred and is
continuing or would result from the amendment set out in this Amendment
Agreement on the date of this Amendment Agreement and on the Effective Date, and
in each case by reference to the facts and circumstances then existing.
 


4.
CONTINUING ENFORCEABILITY



(a)
The Borrower and the Parent Guarantor hereby confirm that the Finance Documents
shall continue and remain in full force and effect, notwithstanding any
amendment, novation, supplement, extension, restatement, increase or replacement
of the Facility Agreement as set out in this Amendment Agreement.

(b)
The Parent Guarantor hereby confirms for the benefit of the Bank that the
guarantee granted by the Parent Guarantor under the Parent Guarantee shall
remain in full force and effect notwithstanding the amendments referred to in
Clause 2 Amendment and extend to any new obligations assumed by the Borrower
under the Finance Documents as a result of this Amendment Agreement.  

(c)
Notwithstanding any provision of this Amendment Agreement to the contrary, it is
acknowledged and agreed that the Parent Guarantor enters into this Amendment
Agreement solely for the purpose of giving the confirmations referred to in this
Clause 4. Continuing Enforceability and the representations in Clause 6. Parent
Guarantor Representations below.



5.
BORROWER REPRESENTATIONS

The Borrower makes the representations and warranties as set out in this Clause
on the date of this Amendment Agreement and on the Effective Date, and in each
case by reference to the facts and circumstances then existing:


5.1    STATUS
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation. It has the power to own its assets and carry on
its business as it is being conducted.
5.2    BINDING OBLIGATIONS
Subject to applicable insolvency and other laws generally affecting the rights
or remedies of creditors the obligations expressed to be assumed by it in each
Finance Document are legal, valid, binding and enforceable obligations.
5.3    NON-CONFLICT WITH OTHER OBLIGATIONS
The entry into and performance by it of, and the transaction contemplated by,
the Finance Documents do not and will not conflict in any material respect with
(i) any law or regulation applicable to it, (ii) any constitutional documents or
(iii) any agreement or instrument binding upon it or any member of the Group or
any of its or any member of the Group’s assets.
5.4    POWER AND AUTHORITY
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents and the transactions contemplated by those Finance Documents.




--------------------------------------------------------------------------------

xylemingtermloanamend_image1.jpg [xylemingtermloanamend_image1.jpg]







5.5    VALIDITY AND ADMISSIBILITY IN EVIDENCE
All Authorisations required (i) to enable it lawfully to enter into, exercise
its rights and comply with its obligations in the Finance Documents, and (ii) to
make the Finance Documents admissible in evidence in its jurisdiction of
incorporation, have been obtained or effected and are in full force and effect.
5.6    GOVERNING LAW AND ENFORCEMENT
The choice of governing law of the Finance Documents will be recognised and
enforced in its jurisdiction of incorporation. Any judgment obtained in relation
to a Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its jurisdiction of incorporation.
5.7    NO DEFAULT
No Event of Default is continuing or is reasonably likely to result from the
utilisation of the Facility or the entry into, the performance of, or any
transaction contemplated by, any Finance Document.
5.8    NO MISLEADING INFORMATION
All the information supplied to the Bank were and continue to be true and
accurate in any material respect; in particular, the financial statements
furnished to the Bank fairly and completely reflect the financial status of the
Borrower as on the date of and for the period to which they refer and are not
affected by any material change since the date these accounts were drawn up.
5.9    NO LITIGATION
No litigation, attachment, arbitration, administrative procedure, which has or
might have an adverse effect on its financial condition or its ability to
perform its obligations under the Finance Documents, or a reorganization or
bankruptcy procedure, is pending or resolved save for those disclosed upon the
signing of this Amendment Agreement.


6.
PARENT GUARANTOR REPRESENTATIONS



The Parent Guarantor makes the representations and warranties as set out in this
Clause on the date of this Amendment Agreement and on the Effective Date, solely
for the purpose of giving the confirmations referred to in Clause 4. Continuing
Enforceability and in each case by reference to the facts and circumstances then
existing:
 
6.1    BINDING OBLIGATIONS


Subject to applicable insolvency and other laws generally affecting the rights
or remedies of creditors the obligations expressed to be assumed by it in the
Parent Guarantee are legal, valid, binding and enforceable obligations.




6.2        POWER AND AUTHORITY


It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Parent
Guarantee and the transactions contemplated by the Parent Guarantee.
 
6.3    GOVERNING LAW AND ENFORCEMENT


The choice of governing law of the Parent Guarantee will be recognised and
enforced in its jurisdiction of incorporation. Any judgment obtained in relation
to the Parent Guarantee in the jurisdiction of the governing law of the Parent
Guarantee will be recognised and enforced in its jurisdiction of incorporation.


7.
GOVERNING LAW AND JURISDICTION



(a)
This Amendment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by the laws of Germany.





--------------------------------------------------------------------------------

xylemingtermloanamend_image1.jpg [xylemingtermloanamend_image1.jpg]







(b)
The courts of Frankfurt am Main in Germany, in first instance, have jurisdiction
to settle any dispute in connection with this Amendment Agreement. This
submission shall not limit the rights of the Bank to take proceedings in any
other court which may exercise jurisdiction over the Borrower or any of its
assets.

(c)
The nomination of domicile referred to in paragraph (b) does not affect any
other method of service allowed by law.









--------------------------------------------------------------------------------

xylemingtermloanamend_image1.jpg [xylemingtermloanamend_image1.jpg]







SCHEDULE 1


CONDITIONS PRECEDENT
TO BE DELIVERED BEFORE 29 JANUARY 2019


(1)
Duly signed copy of the Amendment Agreement.

(2)
Certified copies of up to date excerpts from the commercial register, a
signature-card with a specimen of the signature, copies of the identity
cards/passports and, if applicable, all additional documentation evidencing that
the Person(s) executing a document or notice on behalf of the Borrower are
entitled to represent the Borrower and the Parent Guarantor.

(3)
New secretary certificate including Samir Patel’s passport copy.

(4)
Certified passport copy of Christian Blanc as it is expiring on 21/01/2019.

(5)
Organizational Regulations Xylem Europe (written confirmation from one of the
Directors that there were no changes and the copy we have is the version still
in force).

(6)
All information that the Bank needs to fulfil its know your customer
requirements and comply with applicable anti money-laundering legislation.

(7)
A copy of the Group structure chart, including the ultimate parent of the
Borrower.

(8)
Legal opinions: legal opinion on the executed Parent Guarantee (to be prepared
by ING’s lawyer in the US) and capacity opinion done by ING legal in Switzerland

(9)
A copy of the duly executed Parent Guarantee and relevant Finance Documents.





SCHEDULE 2
CONDITIONS SUBSEQUENT
TO BE DELIVERED BEFORE 28 FEBRUARY 2019


(1)
A copy of the updated resolution of the board of directors of the Borrower and
the Parent Guarantor approving the amendment and the execution of the Amendment
Agreement.

(2)
A copy of the updated resolution/letter of the shareholder(s) of the Borrower.











--------------------------------------------------------------------------------

xylemingtermloanamend_image1.jpg [xylemingtermloanamend_image1.jpg]



















SIGNATORIES


XYLEM EUROPE GMBH                    






_/s/ Christian Blanc______________
By: Christian Blanc


Title: SVP & President of Europe CT






XYLEM INC.






__/s/ Samir Patel_______________
By: Samir Patel


Title: Vice President & Treasurer






ING BANK, a branch of ING-DiBa AG






__/s/ Nikola Kopp_______________                    __/s/ Ingo
Steen_______________
By: Nikola Kopp                                By: Ingo Steen


Title: Director                                Title: VP






